conviction to a gross misdemeanor.' The State opposed the motion. Based
                     on its representations at sentencing, the district court granted the motion
                     and ordered the State to prepare an amended judgment of conviction
                     reflecting a gross misdemeanor conviction. This writ petition followed. 2
                     Because the State cannot appeal the district court's order, we elect to
                     exercise our discretion and consider the petition.        See NRS 34.160
                     (providing that writ of mandamus may issue to compel performance of act
                     which law requires "as a duty resulting from an office, trust or station");
                     NRS 34.170 (providing that writ of mandamus will not issue if petitioner
                     has plain, speedy, and adequate remedy in ordinary course of law); Pan v.
                     Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004);
                     (observing that petitioner bears the burden of demonstrating that this
                     court's intervention by way of extraordinary relief is warranted); Poulos v.
                     Eighth Judicial Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982)
                     (observing that mandamus is extraordinary remedy, and it is within this
                     court's discretion to determine if petition will be considered); Round Hill
                     Gen. Improvement Din. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534,
                     536 (1981) (mandamus available to control a manifest abuse or arbitrary
                     or capricious exercise of discretion).




                           'Prather previously had filed a motion to amend the judgment of
                     conviction to reduce his felony conviction to a gross misdemeanor
                     conviction, but the district court denied the motion, concluding that it
                     lacked jurisdiction.

                            2 We provided Prather an opportunity to file an answer to the
                     petition, but he did not file a response.



SUPREME COURT
       OF
     NEVADA
                                                              2
(0) 1947A 74)1t4).
                            The State challenges the district court's authority to allow
                Prather to withdraw his guilty plea and reduce the charge to a gross
                misdemeanor after completing his sentence. We agree that there were no
                grounds to grant the motion as Prather's successful completion of
                probation does not constitute a manifest injustice that must be corrected
                by allowing the withdrawal of the guilty plea. 3 See NRS 176.165 ("To
                correct manifest injustice, the court after sentence may set aside the
                judgment of conviction and permit the defendant to withdraw the plea.");
                Baal v. State, 106 Nev. 69, 72, 787 P.2d 391, 394 (1990) ("Following
                sentencing, a guilty plea may be set aside only to correct a manifest
                injustice."); cf. Rubio v. State, 124 Nev. 1032, 1039, 194 P.3d 1224, 1228
                (2008) (observing that district court may grant post-conviction motion to
                withdraw a guilty plea that was involuntarily and unknowingly entered to
                correct manifest injustice and that manifest injustice may be shown by
                ineffective assistance of counsel); State v. Adams, 94 Nev. 503, 505-06, 581
P.2d 868, 869 (1978) ("Manifest injustice within the intendment of NRS
                176.165 does not occur from the entry of a guilty plea to a sustainable
                charge."); see State v. James, 500 N.W.2d 345, 348 (Wis. Ct. App. 1993) ("A
                manifest injustice occurs where a defendant makes a plea involuntarily or
                without knowledge of the consequences of the plea—or where the plea is
                entered without knowledge of the charge or that the sentence actually
                imposed could be imposed." (internal quotation marks omitted)). Further,

                       'In Harris v. State, we held that a post-conviction petition for a writ
                of habeas corpus provides the exclusive remedy for challenging the
                validity of a guilty plea after sentencing. 130 Nev. Adv. Op. 47, 329 P.3d
619, 622 n.1 (2014). But because Prather was no longer in custody he
                could not file a post-conviction habeas petition. See id.



SUPREME COURT
       OF
     NEVADA
                                                      3
(0) 1947A
                  while we acknowledge that Prather's motion was prompted by the district
                  court's comments at sentencing, no statute or constitutional provision
                  authorized withdrawal of the guilty plea and entry of a judgment on a
                  reduced charge after Prather had been adjudicated on the felony charge
                  and completed his sentence and the parties had not negotiated for a
                  reduced charge upon successful completion of probation.        See generally
                  Cairns v. Sheriff, 89 Nev. 113, 115, 508 P.2d 1015, 1017 (1973) ("The
                  matter of the prosecution of any criminal case is within the entire control
                  of the district attorney."); Galloway v. Truesdale, 83 Nev. 13, 20, 422 P.2d
237, 242-43 (1967) (recognizing that "ffludicial [p]ower, or the exercise of
                  judicial functions cannot include powers or functions that do not stem
                  from the basic judicial powers and functions set forth in the [Nevada]
                  Constitution, unless the Constitution otherwise expressly provides").
                              We therefore conclude that the district court manifestly
                  abused its discretion by allowing Prather to withdraw his guilty plea to
                  attempted battery with substantial bodily harm and reducing the
                  conviction from a felony to a gross misdemeanor. 4 See State v. Eighth
                  Judicial Dist. Court (Armstrong), 127 Nev. Adv. Op. No. 84, 267 P.3d 777,
                  780 (2011) (defining manifest abuse of discretion and arbitrary or
                  capricious exercise of discretion in context of mandamus). Accordingly, we
                              ORDER the petition GRANTED AND DIRECT THE CLERK
                  OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                  district court to vacate its order granting Prather's motion to withdraw his



                        4We  note but do not address the provisions relating to Pardon's
                  Board relief in Nev. Const. art. 5, § 14 and NRS 213.020.



SUPREME COURT
      OF
    NEVADA
                                                       4
(0) 1947A .te94
                guilty plea to a felony charge and reducing his conviction to a gross
                misdemeanor.




                 origlas




                cc: Hon. Douglas Smith, District Judge
                     Attorney General/Carson City
                     Clark County District Attorney
                     Tannery Law Office
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 5
(0) 1947A